 

NeuBase Therapeutics, Inc. 8-K [ohrp-8k_071219.htm]

 

Exhibit 10.1

 

COMMON STOCK PURCHASE AGREEMENT

 

COMMON STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of July 12, 2019,
by and among NeuBase Therapeutics, Inc., a Delaware corporation, with
headquarters located at 700 Technology Drive, Pittsburgh, PA 15219 (“NeuBase”),
and each of the investors listed on the Schedule of Buyers attached hereto
(individually, a “Buyer” and collectively, the “Buyers”).

 

A.            WHEREAS, each Buyer wishes to purchase from NeuBase, and NeuBase
wishes to sell, upon the terms and conditions stated in this Agreement, that
aggregate number of shares of NeuBase’s common stock, par value $0.0001 per
share (the “Common Stock”), set forth opposite such Buyer’s name in column (3)
on the Schedule of Buyers attached hereto (collectively, the “Common Shares”)
for an aggregate purchase price as set forth on the Schedule of Buyers (provided
that each Buyer and its Affiliates shall not be a “beneficial owner” of more
than 9.99% of the Common Stock (as defined for purposes of Rule 13d-3 of the
1934 Act (as defined below)) immediately following the Closing), and NeuBase
desires to sell the Common Shares to the Buyers, all on the terms and conditions
set forth in this Agreement; and

 

B.            WHEREAS, in reliance upon the representations made by each of the
Buyers and NeuBase in this Agreement, the transactions contemplated by this
Agreement are such that the offer and sale of securities by NeuBase under this
Agreement will be exempt from registration under applicable United States
securities laws as a result of the transaction being contemplated hereby being
undertaken pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended
(the “1933 Act”).

 

C.            NOW, THEREFORE, in consideration of the terms and conditions
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, NeuBase and each Buyer hereby agree
as follows:

 

1.             PURCHASE AND SALE OF COMMON SHARES.

 

(a)             Purchase of Common Shares. Subject to the satisfaction (or
waiver) of the conditions set forth in Section 5 and Section 6 below, NeuBase
shall issue and sell to each Buyer, and each Buyer severally, but not jointly,
agrees to purchase from NeuBase on the Closing Date (as defined below), the
number of Common Shares as is set forth opposite such Buyer’s name in column (3)
on the Schedule of Buyers attached hereto at a purchase price of $3.25 per
Common Share (the “Closing”).

 

(b)             Closing. On the Closing Date (as defined below), upon the terms
and subject to the conditions set forth herein, substantially concurrent with
the execution and delivery of this Agreement by the parties hereto, NeuBase
agrees to sell, and each Buyer agrees to purchase, the number of Common Shares
at the Purchase Price (as defined below) set forth opposite such Buyer’s name in
columns (3) and (4), respectively, of the Schedule of Buyers attached hereto.
The Closing shall occur on the second (2nd) Business Day following the day on
which the last to be satisfied or waived of the conditions set forth in Section
5 and Section 6 shall be satisfied or waived in accordance with this Agreement
(other than those conditions that by their terms are to be satisfied at the
Closing, it being understood that the occurrence of the Closing shall remain
subject to the satisfaction or waiver of such conditions at the Closing), or on
such other date as the parties may mutually agree in writing, but in no event
earlier than July 12, 2019 (the “Closing Date”). For purposes of this Agreement,
“Business Day” means any day, excluding Saturday, Sunday and any day which is a
legal holiday in the City of New York or is a day on which banking institutions
located in the City of New York are authorized or required by law or other
governmental action to close.

 



1 

 

 

(c)             Purchase Price. The purchase price for the Common Shares to be
purchased by each Buyer pursuant to this Agreement shall be the amount set forth
opposite such Buyer’s name in column (4) of the Schedule of Buyers attached
hereto (each, a “Purchase Price”).

 

(d)             Section 4(a)(2). Assuming the accuracy of the representations
and warranties of each Buyer and NeuBase set forth in Section 2 and Section 3,
respectively, the parties acknowledge and agree that the purpose of such
representations and warranties is, among other things, to ensure that the
transaction contemplated hereby qualify as a sale of securities under Section
4(a)(2) of the 1933 Act.

 

(e)             Allocation of Purchase Price. NeuBase and each Buyer, as a
result of arm’s length bargaining, agree that (I) none of the Buyers nor any of
their Affiliates (as defined below) have rendered services to NeuBase in
connection with this Agreement, and (II) except as otherwise required by a final
“determination” within the meaning of Section 1313(a)(1) of the U.S. Internal
Revenue Code of 1986, as amended, all tax returns and other information returns
of each party relative to this Agreement, the Common Shares issued pursuant
hereto shall consistently reflect the matters agreed to in clause (I) of this
Section 1(e).

 

2.             BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and
not jointly, represents and warrants with respect to only itself to NeuBase
that, as of the date hereof and as of the Closing Date:

 

(a)             No Public Sale or Distribution. Such Buyer is acquiring the
Common Shares for its own account and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the 1933 Act; provided, however, that by
making the representations herein, such Buyer does not agree to hold any of the
Common Shares for any minimum or other specific term and reserves the right to
dispose of the Common Shares at any time in accordance with or pursuant to a
registration statement or an exemption under the 1933 Act. Such Buyer is
acquiring the Common Shares hereunder in the ordinary course of its business.
Such Buyer does not presently have any agreement or understanding, directly or
indirectly, with any Person to distribute any of the Common Shares. For purposes
of this Agreement, “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization and a government or any department or agency thereof.

 



2 

 

 

(b)             Accredited Investor Status; No Disqualification Events. Such
Buyer is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D. None of the “bad actor” disqualifications described in Rule
506(d)(1)(i) through (viii) under the 1933 Act (“Disqualification Events”) are
applicable to such Buyer or any of its Rule 506(d) Related Parties (as defined
below), except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. Such Buyer hereby agrees that it
shall notify NeuBase promptly in writing in the event a Disqualification Event
becomes applicable to such Buyer or any of its Rule 506(d) Related Parties,
except, if applicable, for a Disqualification Event as to which Rule
506(d)(2)(ii) or (iii) or (d)(3) is applicable. For purposes of this Section
2(b), “Rule 506(d) Related Party” shall mean a Person that is a beneficial owner
of such Buyer’s securities for purposes of Rule 506(d) of the 1933 Act. Such
Buyer is not, and has not been, for a period of at least three months prior to
the date of this Agreement (a) an officer or director of NeuBase, (b) an
“affiliate” of NeuBase (as defined in Rule 144) (an “Affiliate”), or (c) a
“beneficial owner” of more than 10% of the NeuBase’s Common Stock (as defined
for purposes of Rule 13d-3 of the 1934 Act).

 

(c)             Reliance on Exemptions. Such Buyer understands that the Common
Shares are being offered and sold to it in reliance on specific exemptions from
the registration requirements of U.S. federal and state securities laws and that
NeuBase is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Common Shares.

 

(d)             Information. Such Buyer has been furnished with all materials
relating to the business, finances and operations of NeuBase and materials
relating to the transactions contemplated hereunder that have been requested by
such Buyer. Such Buyer has been afforded the opportunity to ask questions of
NeuBase. Neither such inquiries nor any other due diligence investigations
conducted by such Buyer or its representatives shall modify, amend or affect
such Buyer’s right to rely on NeuBase’s representations and warranties contained
herein. Such Buyer acknowledges that all of the documents filed by NeuBase with
the SEC under Sections 13(a), 14(a) or 15(d) of the 1934 Act that have been
posted on the SEC’s EDGAR site are available to such Buyer, and such Buyer has
not relied on any statement of NeuBase not contained in such documents in
connection with such Buyer’s decision to enter into this Agreement and the
transactions contemplated hereby.

 

(e)             Risk. Such Buyer understands that its investment in the Common
Shares involves a high degree of risk. Such Buyer is able to bear the risk of an
investment in the Common Shares, including, without limitation, the risk of
total loss of its investment. Such Buyer has sought such accounting, legal and
tax advice as it has considered necessary to make an informed investment
decision with respect to the transactions contemplated hereby. Such Buyer
understands that there is no assurance that the Common Shares will continue to
be quoted, traded or listed for trading or quotation on the Nasdaq Capital
Market or on any other organized market or quotation system.

 

(f)             No Governmental Review. Such Buyer understands that no U.S.
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Common Shares or the
fairness or suitability of the investment in the Common Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Common
Shares.

 



3 

 

 

(g)             Transfer or Resale. Such Buyer acknowledges and agrees that the
Common Shares are “restricted securities” as defined in Rule 144 promulgated
under the 1933 Act as in effect from time to time (or a successor rule thereto)
(“Rule 144”) and must be held indefinitely unless they are subsequently
registered under the 1933 Act or an exemption from such registration is
available. Buyer has been advised or is aware of the provisions of Rule 144,
which permits limited resale of shares purchased in a private placement subject
to the satisfaction of certain conditions, including, among other things: the
availability of certain current public information about NeuBase, the resale
occurring following the required holding period under Rule 144 and the number of
shares being sold during any three-month period not exceeding specified
limitations.

 

(h)             Authorization; Validity; Enforcement. Such Buyer has all
requisite power and authority to enter into this Agreement and the other
Transaction Documents (defined below) to which such Buyer is a party, to carry
out its obligations hereunder and to consummate the transactions contemplated
hereby. This Agreement and the other Transaction Documents to which such Buyer
is a party have been duly and validly authorized, executed and delivered on
behalf of such Buyer and shall constitute the legal, valid and binding
obligations of such Buyer enforceable against such Buyer in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or to applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

(i)              Legends. Such Buyer understands that the certificates or other
instruments representing the Common Shares and, until such time as the exchange
or resale of the Common Shares have been registered under the 1933 Act, the
Common Shares may bear a restrictive legend in the following form (and a
stop-transfer order may be placed against transfer of such Common Shares):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL SELECTED BY THE
HOLDER, IN A FORM REASONABLY ACCEPTABLE TO NEUBASE, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO
RULE 144 OR RULE 144A UNDER SAID ACT. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 



4 

 

 

In addition, if any Buyer is an affiliate of NeuBase, the Common Shares issued
to such Buyer may bear a customary “affiliates” legend.

 

(j)              No Conflicts. The execution, delivery and performance by such
Buyer of this Agreement and the other Transaction Documents to which such Buyer
is a party and the consummation by such Buyer of the transactions contemplated
hereby and thereby will not (i) result in a violation of the organizational
documents of such Buyer or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Buyer is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Buyer, except in the case of clauses (ii) and (iii) above, for such
conflicts, defaults, rights or violations which would not, individually or in
the aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

 

3.             REPRESENTATIONS AND WARRANTIES OF NEUBASE.

 

NeuBase represents and warrants to each of the Buyers that, as of the date
hereof and as of the Closing Date, except as set forth on the Schedule of
Exceptions attached hereto as Exhibit C (the “Disclosure Schedules”) (references
to a “Schedule” in this Agreement shall be deemed to refer to a schedule
contained in the Disclosure Schedules unless otherwise expressly provided):

 

(a)             Organization and Qualification. NeuBase and each controlled
subsidiary of NeuBase (collectively, the “Subsidiaries”) is an entity duly
organized and validly existing and in good standing under the laws of the state
of Delaware, and has the requisite corporate power and authorization to own its
properties and to carry on its business as now being conducted and as presently
proposed to be conducted. NeuBase is duly qualified as a foreign corporation to
do business and is in good standing in every jurisdiction in which its ownership
of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect. As used in this Agreement, “Material Adverse Effect”
means any material adverse effect on the business, properties, assets,
liabilities, operations, results of operations, condition (financial or
otherwise) or prospects of NeuBase, individually or taken as a whole, or on the
transactions contemplated hereby or on the other Transaction Documents (as
defined below) or by the agreements and instruments to be entered into in
connection herewith or therewith, or on the authority or ability of NeuBase to
perform any of its obligations under any of the Transaction Documents. NeuBase
does not, directly or indirectly, own any of the capital stock or hold an equity
or similar interest in any entity.

 



5 

 

 

(b)             Authorization; Enforcement; Validity. NeuBase has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, that certain Registration Rights Agreement, by and among the
parties hereto, dated on or about the date hereof (as may be amended, amended
and restated, or supplemented from time to time), and each of the other
agreements entered into by NeuBase in connection with the transactions
contemplated by this Agreement (collectively, the “Transaction Documents”) and
to issue the Common Shares in accordance with the terms hereof and thereof. The
execution and delivery of this Agreement and the other Transaction Documents by
NeuBase and the consummation by NeuBase of the transactions contemplated hereby
and thereby, including, without limitation, the issuance of the Common Shares,
have been duly authorized by NeuBase’s Board of Directors and (other than the
filing of a Form D with the SEC and any other filings as may be required by any
state securities agencies), no further filing, consent or authorization is
required by NeuBase, its Board of Directors or its stockholders. This Agreement
and the other Transaction Documents have been duly executed and delivered by
NeuBase, and constitute the legal, valid and binding obligations of NeuBase,
enforceable against NeuBase in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation or similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

 

(c)             Issuance of Common Shares. The issuance of the Common Shares is
duly authorized and, except as disclosed in Schedule 3(c), upon issuance in
accordance with the terms of the Transaction Documents, the Common Shares shall
be validly issued and free from all preemptive or similar rights (except for
those which have been validly waived prior to the date hereof), taxes, liens and
charges and other encumbrances with respect to the issue thereof and the Common
Shares shall be fully paid and nonassessable with the holders being entitled to
all rights accorded to a holder of NeuBase Common Stock. Assuming the accuracy
of each of the representations and warranties set forth in Section 2 of this
Agreement, the offer and issuance by NeuBase of the Common Shares is exempt from
registration under the 1933 Act.

 

(d)             No Conflicts. Except as disclosed in Schedule 3(d), the
execution, delivery and performance of the Transaction Documents by NeuBase and
the consummation by NeuBase of the transactions contemplated hereby and thereby
(including, without limitation, the issuance of the Common Shares) will not (i)
result in a violation of NeuBase’s certificate of incorporation, as amended and
as in effect on the date hereof (the “Certificate of Incorporation”), or
NeuBase’s bylaws, as amended and as in effect on the date hereof (the “Bylaws”),
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) in any respect under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which NeuBase is a party, or (iii)
result in a violation of any applicable law, rule, regulation, order, judgment
or decree (including foreign, federal and state securities laws and regulations)
applicable to NeuBase or by which any property or asset of NeuBase is bound or
affected, except, in the case of clauses (ii) and (iii) above, as would not have
or reasonably be expected to result in a Material Adverse Effect.

 

(e)             Consents. Except as disclosed in Schedule 3(e), NeuBase is not
required to obtain any consent from, authorization or order of, or make any
filing or registration with (other than the filing of a Form D with the SEC and
any other filings as may be required by any state securities agencies), any
court, governmental agency or any regulatory or self-regulatory agency or any
other Person in order for it to execute, deliver or perform any of its
obligations under or contemplated by the Transaction Documents, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which NeuBase is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the
Closing Date (or in the case of filings detailed above, will be made timely
after the Closing Date).

 



6 

 

 

(f)              Acknowledgment Regarding Buyer’s Purchase of Common Shares.
NeuBase acknowledges and agrees that each Buyer is acting solely in the capacity
of an arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of NeuBase, (ii) an “affiliate” of NeuBase (as defined in Rule 144)
or (iii) to the knowledge of NeuBase, a “beneficial owner” (as defined for
purposes of Rule 13d-3 of the 1934 Act) of more than 10% of the NeuBase Common
Stock. NeuBase further acknowledges that no Buyer is acting as a financial
advisor or fiduciary of NeuBase (or in any similar capacity) with respect to the
Transaction Documents and the transactions contemplated hereby and thereby, and
any advice given by a Buyer or any of its representatives or agents in
connection with the Transaction Documents and the transactions contemplated
hereby and thereby is merely incidental to such Buyer’s purchase of the Common
Shares. NeuBase further represents to each Buyer that NeuBase’s decision to
enter into the Transaction Documents has been based solely on the independent
evaluation by NeuBase and its representatives.

 

(g)             SEC Reports; Financial Statements. NeuBase has filed all
reports, schedules, forms, statements and other documents required to be filed
by NeuBase under the 1933 Act and the Securities Exchange Act of 1934, as
amended (the “1934 Act”), including pursuant to Section 13(a) or 15(d) of the
1934 Act, for the two years preceding the date of this Agreement (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, being collectively referred to herein as the “SEC Reports”)
on a timely basis or has received a valid extension of such time of filing and
has filed any such SEC Reports prior to the expiration of any such extension. As
of their respective dates, the SEC Reports complied in all material respects
with the requirements of the 1933 Act and the 1934 Act, as applicable, and none
of the SEC Reports, when filed, contained any untrue statement of a material
fact or omitted to state a material fact required to be stated therein or
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading. The financial
statements of NeuBase included in the SEC Reports comply in all material
respects with applicable accounting requirements and the rules and regulations
of the Securities Exchange Commission (the “SEC”) with respect thereto as in
effect at the time of filing. Such financial statements have been prepared in
accordance with generally accepted accounting principles in the United States
applied on a consistent basis during the periods involved (“GAAP”), except as
may be otherwise specified in such financial statements or the notes thereto and
except that unaudited financial statements may not contain all footnotes
required by GAAP, and fairly present in all material respects the financial
position of NeuBase and its consolidated Subsidiaries as of and for the dates
thereof and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal, immaterial, year-end
audit adjustments. As of the date of this Agreement and as of the Closing Date,
there are no outstanding or unresolved comments received from the staff of the
SEC with respect to the SEC Reports, and to NeuBase’s knowledge, none of the SEC
Reports is the subject of any ongoing SEC review or investigation.

 



7 

 

 

(h)             Subsidiaries. All of the direct and indirect subsidiaries of
NeuBase are set forth in the SEC Reports. The capital stock or other equity
interests of each Subsidiary that are owned by NeuBase are owned by NeuBase free
and clear of any liens, and all of the issued and outstanding shares of capital
stock of each Subsidiary that is wholly-owned by NeuBase are validly issued and
are fully paid, non-assessable and free of preemptive and similar rights to
subscribe for or purchase securities.

 

(i)              No General Solicitation; Placement Agent’s Fees. Neither
NeuBase, nor its affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Common
Shares. NeuBase shall be responsible for the payment of any placement agent’s
fees, financial advisory fees, or brokers’ commissions (other than for Persons
engaged by any Buyer or its investment advisor) relating to or arising out of
the transactions contemplated hereby. NeuBase shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim.

 

(j)              No Integrated Offering. Neither NeuBase, nor any of its
affiliates, nor any Person acting on its behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of the issuance of
any of the Common Shares under the 1933 Act, whether through integration with
prior offerings or otherwise, or cause this offering of the Common Shares to
require approval of stockholders of NeuBase for purposes of the 1933 Act or any
applicable stockholder approval provisions, including, without limitation, under
the rules and regulations of any exchange or automated quotation system on which
any of the securities of NeuBase are listed or designated for quotation. Neither
NeuBase nor its affiliates nor any Person acting on their behalf will take any
action or steps that would require registration of the issuance of any of the
Common Shares under the 1933 Act or cause the offering of any of the Common
Shares to be integrated with other offerings for purposes of any such applicable
stockholder approval provisions.

 

(k)              Application of Takeover Protections; Rights Agreement. NeuBase
and its Board of Directors have taken all necessary action, if any, in order to
render inapplicable any control share acquisition, interested stockholder,
business combination, poison pill (including, without limitation, any
distribution under a rights agreement) or other similar anti-takeover provision
under the Certificate of Incorporation, Bylaws or other organizational documents
or the laws of the jurisdiction of its formation which is or could become
applicable to any Buyer as a result of the transactions contemplated by this
Agreement, including, without limitation, NeuBase’s issuance of the Common
Shares and any Buyer’s ownership of the Common Shares. NeuBase and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any stockholder rights plan or similar arrangement relating to
accumulations of beneficial ownership of NeuBase Common Stock or a change in
control of NeuBase.

 



8 

 

 

(l)              Absence of Certain Changes. Except as disclosed in the SEC
Reports or Schedule 3(l)(i), since March 31, 2019, there has been no material
adverse change and no material adverse development in the business, assets,
liabilities, properties, operations, condition (financial or otherwise), results
of operations or prospects of NeuBase. Except as disclosed in the SEC Reports or
in Schedule 3(l)(ii), since March 31, 2019, NeuBase has not (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, in excess
of $100,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $350,000. NeuBase
has not taken any steps to seek protection pursuant to any law or statute
relating to bankruptcy, insolvency, reorganization, receivership, liquidation or
winding up, nor does NeuBase have any knowledge or reason to believe that any of
its creditors intend to initiate involuntary bankruptcy proceedings or any
actual knowledge of any fact which would reasonably lead a creditor to do so.
NeuBase is not as of the date hereof, and after giving effect to the
transactions contemplated hereby to occur at the Closing, will not be Insolvent
(as defined below). For purposes of this Agreement, “Insolvent” means, with
respect to any Person, (i) the present fair saleable value of such Person’s
assets is less than the amount required to pay such Person’s total Indebtedness
(as defined below), (ii) such Person is unable to pay its debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured, (iii) such Person intends to incur or believes that it
will incur debts that would be beyond its ability to pay as such debts mature or
(iv) such Person has unreasonably small capital with which to conduct the
business in which it is engaged as such business is now conducted and is
proposed to be conducted.

 

(m)            No Undisclosed Events, Liabilities, Developments or
Circumstances. No event, liability, development or circumstance has occurred or
exists, or is contemplated to occur with respect to NeuBase or its business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by NeuBase under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by
NeuBase of NeuBase Common Stock and which has not been publicly disclosed.

 

(n)             Conduct of Business; Regulatory Permits. NeuBase is not in
violation of any term of or in default under the Certificate of Incorporation or
the Bylaws. NeuBase is not in violation of any judgment, decree or order or any
statute, ordinance, rule or regulation applicable to NeuBase, and NeuBase will
not conduct its business in violation of any of the foregoing, except in all
cases for possible violations which would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. NeuBase possesses all
certificates, authorizations and permits issued by the appropriate foreign,
federal or state regulatory authorities necessary to conduct its business,
except where the failure to possess such certificates, authorizations or permits
would not have, individually or in the aggregate, a Material Adverse Effect, and
NeuBase has not received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit. Without limiting
the generality of the foregoing, except as set forth in Schedule 3(n), NeuBase
has no knowledge of any facts or circumstances that would reasonably lead to
delisting or suspension of Common Stock by the Nasdaq Capital Market (the
“Principal Market”) in the foreseeable future.

 

(o)             Foreign Corrupt Practices. Neither NeuBase, nor any director,
officer, agent, employee or other Person acting on behalf of NeuBase has, in the
course of its actions for, or on behalf of, NeuBase (i) used any corporate funds
for any unlawful contribution, gift, entertainment or other unlawful expenses
relating to political activity; (ii) made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

 



9 

 

 

(p)             Transactions with Affiliates. Except as set forth in Schedule
3(p), none of the officers, directors or employees of NeuBase is presently a
party to any transaction with NeuBase (other than for ordinary course services
as employees, officers or directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any such officer, director or employee or, to the knowledge of
NeuBase, any corporation, partnership, trust or other Person in which any such
officer, director, or employee has a substantial interest or is an employee,
officer, director, trustee or partner.

 

(q)             Equity Capitalization. As of the date hereof, the authorized
capital stock of NeuBase consists of (I) 250,000,000 shares of NeuBase Common
Stock, of which as of the date hereof, 15,524,219 are issued and outstanding,
106,000 shares are issuable under outstanding options to purchase NeuBase Common
Stock and 804,940 shares are issuable under outstanding warrants to purchase
NeuBase Common Stock, and (II) 10,000,000 shares of preferred stock of NeuBase,
none of which are issued or outstanding.

 

(r)              Indebtedness and Other Contracts. Except as disclosed in the
SEC Reports or Schedule 3(r), NeuBase (i) is not a party to any contract,
agreement or instrument, the violation of which, or default under which, by the
other party(ies) to such contract, agreement or instrument would reasonably be
expected to result in a Material Adverse Effect, or (ii) is not in violation of
any term of, or in default under, any contract, agreement or instrument relating
to any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect. For purposes of
this Agreement: (x) “Indebtedness” of any Person means, without duplication (A)
all indebtedness for borrowed money, (B) all obligations issued, undertaken or
assumed as the deferred purchase price of property or services (including,
without limitation, “capital leases” in accordance with GAAP, consistently
applied during the periods involved) (other than trade payables entered into in
the ordinary course of business consistent with past practice), (C) all
reimbursement or payment obligations with respect to letters of credit, surety
bonds and other similar instruments, (D) all obligations evidenced by notes,
bonds, debentures or similar instruments, including obligations so evidenced
incurred in connection with the acquisition of property, assets or businesses,
(E) all indebtedness created or arising under any conditional sale or other
title retention agreement, or incurred as financing, in either case with respect
to any property or assets acquired with the proceeds of such indebtedness (even
though the rights and remedies of the seller or bank under such agreement in the
event of default are limited to repossession or sale of such property), (F) all
monetary obligations under any leasing or similar arrangement which, in
connection with GAAP, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
claim, lien, tax, right of first refusal, pledge, charge, security interest or
other encumbrance upon or in any property or assets (including accounts and
contract rights) owned by any Person, even though the Person which owns such
assets or property has not assumed or become liable for the payment of such
indebtedness, and (H) all Contingent Obligations in respect of indebtedness or
obligations of others of the kinds referred to in clauses (A) through (G) above;
and (y) “Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, capital lease, dividend or other obligation of another Person if
the primary purpose or intent of the Person incurring such liability, or the
primary effect thereof, is to provide assurance to the obligee of such liability
that such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto.

 



10 

 

 

(s)             Absence of Litigation. There is no action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of
NeuBase, threatened against or affecting NeuBase, the NeuBase Common Stock or
any of NeuBase’s officers or directors, whether of a civil or criminal nature or
otherwise, in their capacities as such, except as set forth in the SEC Reports
or Schedule 3(s). The litigation matters set forth in the SEC Reports or in
Schedule 3(s) would not reasonably be expected to have a Material Adverse
Effect.

 

(t)              Employee Relations. NeuBase is not a party to any collective
bargaining agreement or employs any member of a union. NeuBase believes that its
relations with its employees are good. No executive officer (as defined in Rule
501(f) promulgated under the 1933 Act) or other key employee of NeuBase has
notified NeuBase that such officer intends to leave NeuBase or otherwise
terminate such officer’s employment with NeuBase. No executive officer or other
key employee of NeuBase is, or is now expected to be, in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement, non-competition agreement, or any other
contract or agreement or any restrictive covenant, and the continued employment
of each such executive officer or other key employee (as the case may be) does
not subject NeuBase to any liability with respect to any of the foregoing
matters. NeuBase is in compliance with all federal, state, local and foreign
laws and regulations respecting labor, employment and employment practices and
benefits, terms and conditions of employment and wages and hours, except where
failure to be in compliance would not, either individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.

 

(u)             Title. NeuBase has good and marketable title in fee simple to
all real property and good and marketable title to all personal property owned
by it which is material to the business of NeuBase, in each case free and clear
of all liens, encumbrances and defects except such as do not materially affect
the value of such property and do not interfere with the use made and proposed
to be made of such property by NeuBase. Any real property and facilities held
under lease by NeuBase is held by it under valid, subsisting and enforceable
leases with such exceptions as are not material and do not interfere with the
use made and proposed to be made of such property and buildings by NeuBase.

 

(v)             Intellectual Property Rights. NeuBase owns or possesses adequate
rights or licenses to use all trademarks, trade names, service marks, service
mark registrations, service names, patents, patent rights, copyrights, original
works of authorship, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights and all
applications and registrations therefor (“Intellectual Property Rights”)
necessary to conduct its business as now conducted. Except as set forth in
Schedule 3(v)(i), none of NeuBase’s Intellectual Property Rights have expired,
terminated or been abandoned, or are expected to expire, terminate or be
abandoned, within three years from the date of this Agreement. NeuBase has no
knowledge of any infringement by NeuBase of Intellectual Property Rights of
others. There is no claim, action or proceeding being made or brought, or to the
knowledge of NeuBase, being threatened, against NeuBase regarding its
Intellectual Property Rights. NeuBase is not aware of any facts or circumstances
which might give rise to any of the foregoing infringements or claims, actions
or proceedings. NeuBase has taken reasonable security measures to protect the
secrecy, confidentiality and value of all of its Intellectual Property Rights
that have been developed by NeuBase.

 



11 

 

 

(w)            Environmental Laws. NeuBase (A) is in compliance with all
Environmental Laws (as defined below), (B) has received all permits, licenses or
other approvals required of it under applicable Environmental Laws to conduct
its business and (C) is in compliance with all terms and conditions of any such
permit, license or approval where, in each of the foregoing clauses (A), (B) and
(C), the failure to so comply could be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect. The term “Environmental Laws”
means all federal, state, local or foreign laws relating to pollution or
protection of human health or the environment (including, without limitation,
ambient air, surface water, groundwater, land surface or subsurface strata),
including, without limitation, laws relating to emissions, discharges, releases
or threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.

 

(x)             Tax Status. NeuBase (i) has timely filed all foreign, federal
and state income and all other tax returns, reports and declarations required by
any jurisdiction to which it is subject, (ii) has timely paid all taxes and
other governmental assessments and charges that are material in amount, shown or
determined to be due on such returns, reports and declarations, except those
being contested in good faith, and (iii) has set aside on its books provision
reasonably adequate for the payment of all taxes for periods subsequent to the
periods to which such returns, reports or declarations apply. There are no
unpaid taxes in any material amount claimed to be due by the taxing authority of
any jurisdiction, and the officers of NeuBase know of no basis for any such
claim.

 

(y)            Investment Company Status. NeuBase is not, and upon consummation
of the sale of the Common Shares, will not be, an “investment company,” an
affiliate of an “investment company,” a company controlled by an “investment
company” or an “affiliated person” of, or “promoter” or “principal underwriter”
for, an “investment company” as such terms are defined in the Investment Company
Act of 1940, as amended.

 

(z)             U.S. Real Property Holding Corporation. NeuBase is not, and has
never been, a U.S. real property holding corporation within the meaning of
Section 897 of the Internal Revenue Code of 1986, as amended, and NeuBase shall
so certify upon any Buyer’s reasonable request.

 

(aa)           Shell Company Status. NeuBase is not, and has never been, an
issuer identified in, or subject to, Rule 144(i)(1) of the 1933 Act.

 



12 

 

 

(bb)          Compliance with Anti-Money Laundering Laws. The operations of
NeuBase are and have been conducted at all times in compliance with applicable
financial recordkeeping and reporting requirements and all other applicable U.S.
and non-U.S. anti-money laundering laws, rules and regulations, including, but
not limited to, those of the Currency and Foreign Transactions Reporting Act of
1970, as amended, the United States Bank Secrecy Act, as amended by the USA
PATRIOT Act of 2001, and the United States Money Laundering Control Act of 1986
(18 U.S.C. §§1956 and 1957), as amended, as well as the implementing rules and
regulations promulgated thereunder, and the applicable money laundering statutes
of all applicable jurisdictions, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued, administered or
enforced by any governmental agency or self-regulatory body (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
NeuBase with respect to the Anti-Money Laundering Laws is pending or, to the
knowledge of NeuBase, threatened.

 

(cc)           No Conflicts with Sanctions Laws. Neither NeuBase nor any
director, officer, employee, agent, affiliate or other person associated with or
acting on behalf of NeuBase or any of its affiliates is, or is directly or
indirectly owned or controlled by, a Person that is currently the subject or the
target of any sanctions administered or enforced by the U.S. government
(including, without limitation, the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Departments of State or Commerce and
including, without limitation, the designation as a “Specially Designated
National” or on the “Sectoral Sanctions Identifications List”, collectively
“Blocked Persons”), the United Nations Security Council, the European Union, Her
Majesty’s Treasury or any other relevant sanctions authority (collectively,
“Sanctions Laws”); neither NeuBase, nor any director, officer, employee, agent,
affiliate or other person associated with or acting on behalf of NeuBase or its
affiliates, is located, organized or resident in a country or territory that is
the subject or target of a comprehensive embargo or Sanctions Laws prohibiting
trade with the country or territory, including, without limitation, Crimea,
Cuba, Iran, North Korea, Sudan and Syria (each, a “Sanctioned Country”); NeuBase
maintains in effect and enforces policies and procedures reasonably designed to
ensure compliance by NeuBase with applicable Sanctions Laws; neither NeuBase,
nor any director, officer, employee, agent, affiliate or other person associated
with or acting on behalf of NeuBase or its affiliates, acting in any capacity in
connection with the operations of NeuBase, conducts any business with or for the
benefit of any Blocked Person or engages in making or receiving any contribution
of funds, goods or services to, from or for the benefit of any Blocked Person,
or deals in, or otherwise engages in any transaction relating to, any property
or interests in property blocked or subject to blocking pursuant to any
applicable Sanctions Laws; no action of NeuBase in connection with (i) the
execution, delivery and performance of this Agreement and the other Transaction
Documents, (ii) the issuance and sale of the Common Shares, or (iii) the direct
or indirect use of proceeds from the Common Shares or the consummation of any
other transaction contemplated hereby or by the other Transaction Documents or
the fulfillment of the terms hereof or thereof, will result in the proceeds of
the transactions contemplated hereby and by the other Transaction Documents
being used, or loaned, contributed or otherwise made available, directly or
indirectly, to any joint venture partner or other person or entity, for the
purpose of (i) unlawfully funding or facilitating any activities of or business
with any person that, at the time of such funding or facilitation, is the
subject or target of Sanctions Laws, (ii) unlawfully funding or facilitating any
activities of or business in any Sanctioned Country or (iii) in any other manner
that will result in a violation by any Person (including any Person
participating in the transaction, whether as underwriter, advisor, investor or
otherwise) of Sanctions Laws. From its inception, NeuBase has not knowingly
engaged in and is not now knowingly engaged in any dealings or transactions with
any person that at the time of the dealing or transaction is or was the subject
or the target of Sanctions Laws or with any Sanctioned Country.

 



13 

 

 

(dd)          Anti-Bribery. NeuBase has not made any contribution or other
payment to any official of, or candidate for, any federal, state or foreign
office in violation of any law which violation is required to be disclosed.
Neither NeuBase, nor any of its affiliates, nor any director, officer, agent,
employee or other person associated with or acting on behalf of NeuBase, or any
of its affiliates, has (i) used any funds for any unlawful contribution, gift,
entertainment or other unlawful expense relating to political activity, (ii)
made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, to any employee or agent of a private entity
with which NeuBase does or seeks to do business or to foreign or domestic
political parties or campaigns, (iii) violated or is in violation of any
provision of any applicable law or regulation implementing the OECD Convention
on Combating Bribery of Foreign Public Officials in International Business
Transactions or any applicable provision of the U.S. Foreign Corrupt Practices
Act of 1977, as amended, the U.K. Bribery Act 2010, or any other similar law of
any other jurisdiction in which NeuBase operates its business, including, in
each case, the rules and regulations thereunder (the “Anti-Bribery Laws”), (iv)
taken, is currently taking or will take any action in furtherance of an offer,
payment, gift or anything else of value, directly or indirectly, to any person
while knowing that all or some portion of the money or value will be offered,
given or promised to anyone to improperly influence official action, to obtain
or retain business or otherwise to secure any improper advantage or (v)
otherwise made any offer, bribe, rebate, payoff, influence payment, unlawful
kickback or other unlawful payment; NeuBase has instituted and has maintained,
and will continue to maintain, policies and procedures reasonably designed to
promote and achieve compliance with the laws referred to in (iii) above and with
this representation and warranty; none of NeuBase, nor any of its affiliates
will directly or indirectly use the proceeds of the convertible securities or
lend, contribute or otherwise make available such proceeds to any subsidiary,
affiliate, joint venture partner or other person or entity for the purpose of
financing or facilitating any activity that would violate the laws and
regulations referred to in (iii) above; there are, and have been, no
allegations, investigations or inquiries with regard to a potential violation of
any Anti-Bribery Laws by NeuBase, or its affiliates, or any of their respective
current or former directors, officers, employees, stockholders, representatives
or agents, or other persons acting or purporting to act on their behalf.

 

(ee)           No Disqualification Events. None of NeuBase, any of its
predecessors, any affiliated issuer, any director, executive officer, other
officer of NeuBase participating in the offering hereunder, any beneficial owner
of 20% or more of NeuBase’s outstanding voting equity securities, calculated on
the basis of voting power, nor any promoter (as that term is defined in Rule 405
under the 1933 Act) connected with NeuBase in any capacity at the time of sale
(each, an “Issuer Covered Person” and, together, “Issuer Covered Persons”) is
subject to any a Disqualification Event, except, if applicable, for a
Disqualification Event as to which Rule 506(d)(2)(ii) or (iii) or (d)(3) is
applicable. NeuBase has exercised reasonable care to determine whether any
Issuer Covered Person is subject to a Disqualification Event. NeuBase has
complied, to the extent applicable, with its disclosure obligations under Rule
506(e), and has furnished to the Buyers a copy of any disclosures provided
thereunder.

 



14 

 

 

(ff)            Disclosure. NeuBase confirms that neither it nor any other
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes or could reasonably be expected to
constitute material, non-public information concerning NeuBase, other than the
existence of the transactions contemplated by this Agreement and the other
Transaction Documents. NeuBase understands and confirms that each of the Buyers
will rely on the foregoing representations in effecting transactions in
securities of NeuBase. All disclosure provided to the Buyers regarding NeuBase,
its business and the transactions contemplated hereby, including the schedules
to this Agreement, furnished by or on behalf of NeuBase is true and correct and
does not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they were made, not misleading. All of
the written information furnished after the date hereof by or on behalf of
NeuBase to you pursuant to or in connection with this Agreement and the other
Transaction Documents, taken as a whole, will be true and correct in all
material respects as of the date on which such information is so provided and
will not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in the
light of the circumstances under which they are made, not misleading. No event
or circumstance has occurred or information exists with respect to NeuBase or
its or their business, properties, liabilities, prospects, operations (including
results thereof) or conditions (financial or otherwise), which, under applicable
law, rule or regulation, requires public disclosure at or before the date hereof
or announcement by NeuBase but which has not been so publicly disclosed. NeuBase
acknowledges and agrees that no Buyer makes or has made any representations or
warranties with respect to the transactions contemplated hereby other than those
specifically set forth in Section 2.

 

(gg)          Disclosure Controls. NeuBase maintains systems of internal
accounting controls designed to provide reasonable assurance that (a)
transactions are executed in accordance with management’s general or specific
authorizations; (b) transactions are recorded as necessary to permit preparation
of financial statements in conformity with GAAP and to maintain asset
accountability; (c) access to assets is permitted only in accordance with
management’s general or specific authorization; and (d) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
NeuBase is not aware of any material weaknesses in its internal control over
financial reporting. To the knowledge of NeuBase and except as disclosed on
Schedule 3(gg), since the date of the latest audited financial statements of
NeuBase included within the SEC Reports, there has been no change in NeuBase’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, NeuBase’s internal control over
financial reporting. Except as disclosed on Schedule 3(gg), NeuBase has
established disclosure controls and procedures (as defined in 1934 Act Rules
13a-15 and 15d-15) for NeuBase and designed such disclosure controls and
procedures to ensure that material information relating to NeuBase and the
Subsidiaries is made known to the certifying officers by others within those
entities, particularly during the period in which NeuBase’s Annual Report on
Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is being
prepared. NeuBase’s certifying officers evaluated the effectiveness of NeuBase’s
controls and procedures as of a date within 90 days prior to the filing date of
the Annual Report on Form 10-K for the fiscal year most recently ended (such
date, the “Evaluation Date”). NeuBase presented in its Annual Report on Form
10-K for the fiscal year most recently ended the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in NeuBase’s internal controls (as such term is
defined in Item 307(b) of Regulation S-K under the 1933 Act) or, to NeuBase’s
knowledge, in other factors that would significantly adversely affect NeuBase’s
internal controls except as disclosed on Schedule 3(gg). To the knowledge of
NeuBase, NeuBase’s “internal control over financial reporting” and “disclosure
controls and procedures” (as such terms are defined under the 1934 Act) are
effective at a reasonable assurance level.

 



15 

 

 

4.             COVENANTS.

 

(a)             Commercially Reasonable Efforts. Each party shall use its
commercially reasonable efforts timely to satisfy each of the covenants and the
conditions to be satisfied by it as provided in Section 5 and Section 6 of this
Agreement.

 

(b)             Compliance with Laws. Notwithstanding any other provision of the
Transaction Documents, each Buyer covenants that the Common Shares may be
disposed of only pursuant to an effective registration statement under, and in
compliance with the requirements of, the 1933 Act, or pursuant to an available
exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in compliance with any applicable state and
federal securities laws. In connection with any transfer of the Common Shares
other than (i) pursuant to an effective registration statement or (ii) to
NeuBase, NeuBase may require the transferor thereof to provide to NeuBase an
opinion of counsel selected by the transferor and reasonably acceptable to
NeuBase, the form and substance of which opinion shall be reasonably
satisfactory to NeuBase, to the effect that such transfer does not require
registration of such transferred Common Shares under the 1933 Act.

 

(c)             Removal of Legends. Subject to NeuBase’s right to request an
opinion of counsel as set forth in Section 4(b), the legend set forth in Section
2(h) shall be removable and NeuBase shall issue or cause to be issued a
certificate or book-entry evidence of ownership without such legend or any other
legend (except for any “affiliates” legend as set forth in Section 2(h)) to the
holder of the applicable Common Shares upon which it is stamped, if (i) such
Common Shares are registered for resale and resold pursuant to an effective
registration statement under the 1933 Act or (ii) such Common Shares are sold or
transferred in compliance with Rule 144, including without limitation in
compliance with the current public information requirements of Rule 144 if
applicable to NeuBase at the time of such sale or transfer, and the holder and
its broker have delivered customary documents reasonably requested by counsel to
NeuBase in connection with such sale or transfer. Any fees (with respect to the
counsel to NeuBase or otherwise) associated with the removal of such legend
shall be borne by NeuBase.

 

(d)             Use of Proceeds. NeuBase shall use the proceeds from the sale of
the Common Shares for working capital and general corporate purposes.

 



16 

 

 

(e)             Fees. NeuBase and the Buyers shall each pay the fees and
expenses of their respective advisers, counsel, accountants and other experts,
if any, and all other expenses incurred by such party in connection with the
negotiation, preparation, execution, delivery and performance of this Agreement.

 

(f)              Notice of Disqualification Events. NeuBase will notify the
Buyers in writing, prior to the Closing Date of (i) any Disqualification Event
relating to any Issuer Covered Person and (ii) any event that would, with the
passage of time, become a Disqualification Event relating to any Issuer Covered
Person, in each case of which it is aware.

 

5.             CONDITIONS TO NEUBASE’S OBLIGATION TO ISSUE AND SELL.

 

The obligation of NeuBase hereunder to issue and sell the Common Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for NeuBase’s
sole benefit and may be waived by NeuBase at any time in its sole discretion by
providing each Buyer with prior written notice thereof:

 

(i)             Such Buyer shall have executed each of the Transaction Documents
to which it is a party and delivered the same to NeuBase.

 

(ii)            The Purchase Price for the Common Shares with respect to each
Buyer shall have been received by NeuBase.

 

(iii)           The representations and warranties made by such Buyer in this
Agreement shall be true and correct as of the date hereof and on and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date); and such Buyer shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by such Buyer at
or prior to the Closing Date.

 

(iv)           All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Common
Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.

 

6.             CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

 

The obligation of each Buyer hereunder to purchase the Common Shares at the
Closing is subject to the satisfaction, at or before the Closing Date, of each
of the following conditions, provided that these conditions are for each Buyer’s
sole benefit and may be waived by such Buyer at any time in its sole discretion
by providing NeuBase with prior written notice thereof:

 

(i)             NeuBase shall have duly executed and delivered to such Buyer (A)
each of the Transaction Documents and (B) the Common Shares (allocated in such
amounts as such Buyer shall request), being purchased by such Buyer at the
Closing pursuant to this Agreement.

 



17 

 

 

(ii)            NeuBase shall have delivered a filed copy of the Certificate of
Incorporation as in effect on the date hereof.

 

(iii)           NeuBase shall have delivered a certificate, executed by
NeuBase’s Secretary and dated as of the Closing Date, as to (i) the resolutions
consistent with Section 3(b) as adopted by its Board of Directors, (ii) the
Certificate of Incorporation and (iii) the Bylaws in effect at the Closing, in
the form attached hereto as Exhibit A.

 

(iv)           The representations and warranties made by NeuBase in this
Agreement shall be true and correct as of the date hereof and on and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date which shall be true and correct as
of such specified date); and NeuBase shall have performed, satisfied and
complied in all respects with the covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing Date. Such Buyer shall have received a certificate,
executed by the Chief Executive Officer of NeuBase, dated as of the Closing
Date, to the foregoing effect and as to such other matters as may be reasonably
requested by such Buyer in the form attached hereto as Exhibit B.

 

(v)            All conditions precedent to the closing of the Merger contained
in the Merger Agreement shall have been satisfied or waived, and the parties to
the Merger Agreement shall have consummated the Merger on the terms and
conditions set forth therein.

 

(vi)           NeuBase shall have delivered a customary legal opinion in
substance reasonably satisfactory to such Buyer, dated the date of Closing, from
Paul Hastings LLP, counsel for the Company, with respect to the Transaction
Documents and the Common Shares.

 

(vii)          All authorizations, approvals or permits, if any, of any
governmental authority or regulatory body of the United States or of any state
that are required in connection with the lawful issuance and sale of the Common
Shares pursuant to this Agreement shall be obtained and effective as of the
Closing.

 



18 

 

 

7.             TERMINATION. In the event that the Closing shall not have
occurred with respect to a Buyer on or before July 17, 2019 due to NeuBase’s or
such Buyer’s failure to satisfy the conditions set forth in Section 5 and
Section 6, respectively, above (and the nonbreaching party’s failure to waive
such unsatisfied condition(s)), the Buyer, if such Buyer is the nonbreaching
party, or NeuBase, if NeuBase is the nonbreaching party, shall have the option
to terminate this Agreement with respect to such Buyer, if such Buyer is the
breaching party, or with respect to NeuBase, if NeuBase is the breaching party,
at the close of business on such date by delivering a written notice to that
effect to each other party to this Agreement and without liability of any party
to any other party.

 

8.             MISCELLANEOUS.

 

(a)             Governing Law; Jurisdiction; Jury Trial. This Agreement and any
related dispute shall be governed by, and construed and interpreted in
accordance with, the laws of the State of Delaware applicable to contracts
executed in and to be performed in that State. Each of the parties hereto hereby
(a) irrevocably submits to the personal jurisdiction of the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, if the Delaware Court of Chancery declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) in
the event that any dispute arises out of this Agreement or any of the
transactions contemplated by this Agreement, (b) agrees that it will not attempt
to deny or defeat such personal jurisdiction or venue by motion or other request
for leave from any such court and (c) agrees that it will not bring any action
relating to this Agreement or any of the transactions contemplated by this
Agreement in any court other than the Delaware Court of Chancery and any state
appellate court therefrom within the State of Delaware (or, if the Delaware
Court of Chancery declines to accept jurisdiction over a particular matter, any
state or federal court within the State of Delaware). EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER
LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

 

(b)             Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile, .pdf or any
other electronic signature complying with the U.S. federal ESIGN Act of 2000
(e.g., www.docusign.com) shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile, .pdf or other electronic signature.

 

(c)             Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

(d)             Severability. If any provision of this Agreement is prohibited
by law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 



19 

 

 

(e)             Entire Agreement; Amendments. This Agreement and the other
Transaction Documents supersede all other prior oral or written agreements
between NeuBase, its affiliates and Persons acting on their behalf, on the one
hand, and the Buyers, their affiliates and Persons acting on their behalf, on
the other hand, with respect to the matters discussed herein, and this
Agreement, the other Transaction Documents and the instruments referenced herein
and therein contain the entire understanding of the parties with respect to the
matters covered herein and therein and, except as specifically set forth herein
or therein, neither NeuBase nor any Buyer makes any representation, warranty,
covenant or undertaking with respect to such matters. No provision of this
Agreement may be amended other than by an instrument in writing signed by
NeuBase and the holders of at least a majority of the aggregate amount of Common
Shares issued hereunder, and any amendment to this Agreement made in conformity
with the provisions of this Section 8(e) shall be binding on all Buyers and
holders of Common Shares and NeuBase; provided, that any such amendment or
waiver that complies with the foregoing but that disproportionately, materially
and adversely affects the rights and obligations of any Buyer relative to the
comparable rights and obligations of the other Buyers shall require the prior
written consent of such adversely affected Buyer (for the avoidance of doubt,
participation by any Buyer in an unrelated financing by NeuBase shall not be
deemed to disproportionately affect the Buyers who do not participate in such
financing). No provisions hereto may be waived other than by an instrument in
writing signed by the party against whom enforcement is sought. No such
amendment shall be effective to the extent that it applies to less than all of
the Buyers or holders of the applicable Common Shares then outstanding. No
consideration shall be offered or paid to any Person to amend or consent to a
waiver or modification of any provision of any of the Transaction Documents
unless the same consideration (other than the reimbursement of legal fees) also
is offered to all of the parties to the Transaction Documents and holders of
Common Shares, as the case may be.

 

(f)             Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement or any of
the other Transaction Documents must be in writing and will be deemed to have
been delivered: (i) upon receipt, when delivered personally; (ii) upon delivery
by electronic mail; (iii) upon delivery, when sent by electronic mail (provided,
that the sending party does not receive an automated rejection notice); or (iv)
one (1) Business Day after deposit with an overnight courier service, in each
case properly addressed to the party to receive the same. The addresses and
e-mail addresses for such communications shall be:

 



20 

 

 

If to NeuBase:

 

NeuBase Therapeutics, Inc.

700 Technology Drive

Pittsburgh, PA 15219

Telephone:    (646) 450-1790

Attention:      Dr. Dietrich Stephan

E-mail:          dstephan@neubasetherapeutics.com

 

With a copy (for informational purposes only) to:

 

Paul Hastings LLP

1117 S. California Avenue

Palo Alto, CA 94304

Telephone:    (650) 320-1804

Facsimile:      (650) 320-1904

E-mail:           jeffhartlin@paulhastings.com

Attention:      Jeffrey T. Hartlin

 

If to a Buyer, to its address, facsimile number and e-mail address set forth on
the Schedule of Buyers attached hereto, with copies to such Buyer’s
representatives as set forth on the Schedule of Buyers attached hereto, or to
such other address and/or e-mail address and/or to the attention of such other
Person as the recipient party has specified by written notice given to each
other party five (5) calendar days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time and date or (C) provided by
an overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

(g)             Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns,
including any purchasers of the Common Shares. NeuBase shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the Buyers (other than by merger, consolidation or to an entity which
acquires NeuBase, including by way of acquiring all or substantially all of
NeuBase’s assets). No Buyer may assign this Agreement or any rights or
obligations hereunder without the prior written consent of NeuBase.

 

(h)             Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

(i)             Survival. Unless this Agreement is terminated under Section 7,
the representations and warranties of the Buyers and NeuBase contained in
Section 2 and Section 3, respectively, and the agreements and covenants set
forth in Section 4 and this Section 8 shall survive the Closing. NeuBase and
each Buyer shall be responsible only for its own representations, warranties,
agreements and covenants hereunder.

 



21 

 

 

(j)              Further Assurances. Each party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

(k)             No Strict Construction. The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.

 

(l)              Remedies. Each Buyer and each holder of the Common Shares shall
have all rights and remedies set forth in the Transaction Documents and all
rights and remedies which such holders have been granted at any time under any
other agreement or contract and all of the rights which such holders have under
any law. The parties agree that irreparable damage may occur in the event that
any of the provisions of the Transaction Documents were not performed in
accordance with their specific terms or were otherwise breached and that
monetary damages may not be adequate compensation for any loss incurred by the
Buyers or NeuBase by reason of any breach of any such provisions.

 

(m)            Independent Nature of Buyers’ Obligations and Rights. The
obligations of each Buyer under any Transaction Document are several and not
joint with the obligations of any other Buyer, and no Buyer shall be responsible
in any way for the performance of the obligations of any other Buyer under any
Transaction Document. Nothing contained herein or in any other Transaction
Document, and no action taken by any Buyer pursuant hereto or thereto, shall be
deemed to constitute the Buyers as, and NeuBase acknowledges that the Buyers do
not so constitute, a partnership, an association, a joint venture or any other
kind of entity, or create a presumption that the Buyers are in any way acting in
concert or as a group, and NeuBase shall not assert any such claim with respect
to such obligations or the transactions contemplated by the Transaction
Documents and NeuBase acknowledges that the Buyers are not acting in concert or
as a group with respect to such obligations or the transactions contemplated by
the Transaction Documents. NeuBase acknowledges and each Buyer confirms that it
has independently participated in the negotiation of the transaction
contemplated hereby with the advice of its own counsel and advisors. Each Buyer
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

 

(n)             Waiver of Conflicts. Each Buyer acknowledges that: (a) it has
read this Agreement; (b) it has been represented in the preparation, negotiation
and execution of this Agreement by legal counsel of its own choice or has
voluntarily declined to seek such counsel; and (c) it understands the terms and
consequences of this Agreement and is fully aware of the legal and binding
effect of this Agreement. Each Buyer understands that NeuBase has been
represented in the preparation, negotiation and execution of this Agreement by
Paul Hastings LLP and that Paul Hastings LLP now or may in the future represent
one or more Buyers or their affiliates in matters unrelated to the transactions
contemplated by this Agreement, including the representation of such Buyers or
their affiliates in matters of a nature similar to those contemplated by this
Agreement. NeuBase and each Buyer hereby acknowledge that they have had an
opportunity to ask for and have obtained information relevant to such
representation, including disclosure of the reasonably foreseeable adverse
consequences of such representation, and hereby waives any conflict arising out
of such representation solely with respect to the matters contemplated by this
Agreement.

 

[Signature Page Follows]

 

22 

 

 

IN WITNESS WHEREOF, each Buyer and NeuBase have caused their respective
signature pages to this Common Stock Purchase Agreement to be duly executed as
of the date first written above.

 

 

NEUBASE THERAPEUTICS, INC.

 

  By: /s/ Dietrich A. Stephan    

 

Name: Dietrich A. Stephan 

Title:   Chief Executive Officer 

 

 

23 

 

 



  BUYER:           Greenlight Capital Qualified, LP           By: /s/ Barrett
Brown  / Daniel Roitman       Name: Barrett Brown / Daniel Roitman       Title:
  CFO / COO             Greenlight Capital, LP           By: /s/ Barrett
Brown  / Daniel Roitman       Name: Barrett Brown / Daniel Roitman       Title:
  CFO / COO             Greenlight Capital Offshore Partners           By: /s/
Barrett Brown  / Daniel Roitman       Name: Barrett Brown / Daniel Roitman      
Title:   CFO / COO             Greenlight Capital Investors LP           By: /s/
Barrett Brown  / Daniel Roitman       Name: Barrett Brown / Daniel Roitman      
Title:   CFO / COO             Greenlight Capital Offshore Master Ltd          
By: /s/ Barrett Brown  / Daniel Roitman       Name: Barrett Brown / Daniel
Roitman       Title:   CFO / COO  



 



24 

 

 

SCHEDULE OF BUYERS

 

(1) (2) (3) (4)        

Buyer 

Address 

Number of Common Shares 

Purchase Price 

        Greenlight Capital Qualified, LP (“GCQP”)

c/o Greenlight Capital, Inc. 

140 East 45th Street, 24th Floor 

New York, New York 10017 

Attention: Chief Operating Officer 

352,937 $1,147,045.25         Greenlight Capital, LP (“GCLP”)

c/o Greenlight Capital, Inc. 

140 East 45th Street, 24th Floor 

New York, New York 10017 

Attention: Chief Operating Officer 

64,932 $211,029.00         Greenlight Capital Offshore Partners (“GCOP”)

c/o Greenlight Capital, Inc. 

140 East 45th Street, 24th Floor 

New York, New York 10017 

Attention: Chief Operating Officer 

539,462 $1,753,251.50         Greenlight Capital Investors LP (“GCIP”)

c/o Greenlight Capital, Inc. 

140 East 45th Street, 24th Floor 

New York, New York 10017 

Attention: Chief Operating Officer 

275,542 $895,511.50         Greenlight Capital Offshore Master Ltd (“GCOM”)

c/o Greenlight Capital, Inc. 

140 East 45th Street, 24th Floor 

New York, New York 10017 

Attention: Chief Operating Officer 

305,589 $993,164.25 TOTAL   1,538,462 $5,000,002        

25 

 

 

EXHIBITS

 



Exhibit A Form of Secretary’s Certificate Exhibit B Form of Officer’s
Certificate Exhibit C Schedule of Exceptions

 

26 

 

 

EXHIBIT A

 

Form of Secretary’s Certificate

 

[See attached]

 

 Exhibit A

 

 

EXHIBIT A

 

NeuBase THERAPEUTICS, INC.


SECRETARY’S CERTIFICATE

 

The undersigned hereby certifies that he is the duly elected, qualified and
acting President, Chief Executive Officer and Secretary of NeuBase Therapeutics,
Inc., a Delaware corporation (the “Company”), and that as such he is authorized
to execute and deliver this certificate in the name and on behalf of the Company
and in connection with the Common Stock Purchase Agreement, dated as of July 12,
2019, by and among the Company and the investors listed on the Schedule of
Buyers attached thereto (as may be amended or restated from time to time, the
“Purchase Agreement”), and further certifies in his official capacity, in the
name and on behalf of the Company, the items set forth below. Capitalized terms
used but not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement.

 

1.Attached hereto as Exhibit A are true, correct and complete copy of the
unanimous written consent of the Board of Directors of the Company, dated July
12, 2019. The resolutions contained in Exhibit A have not in any way been
amended, modified, revoked or rescinded, have been in full force and effect
since their adoption to and including the date hereof and are now in full force
and effect.

 

2.Attached hereto as Exhibit B is a true, correct and complete copy of the
Certificate of Incorporation, together with any and all amendments thereto, and
no action has been taken to further amend, modify or repeal such Certificate of
Incorporation, the same being in full force and effect in the attached form as
of the date hereof.

 

3.Attached hereto as Exhibit C is a true, correct and complete copy of the
Bylaws and any and all amendments thereto, and no action has been taken to
further amend, modify or repeal such Bylaws, the same being in full force and
effect in the attached form as of the date hereof.

 

4.Each person listed below has been duly elected or appointed to the position(s)
indicated opposite his name and is duly authorized to sign the Purchase
Agreement and each of the Transaction Documents on behalf of the Company, and
the signature appearing opposite such person’s name below is such person’s
genuine signature.

 

Name Position

Signature

 

Dietrich A. Stephan, Ph.D.

President, Chief Executive Officer and Secretary

 

 

_________________________

 

 Exhibit A

 

 

EXHIBIT A

 

IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of this _______
day of July, 2019. 



         

 

Dietrich A. Stephan, Ph.D.

Secretary 

 

  

I, Dietrich A. Stephan, Ph.D., Chief Executive Officer, hereby certify that Dr.
Dietrich A. Stephan, Ph.D. is the duly elected, qualified and acting Secretary
of the Company and that the signature set forth above is his true signature.

 



         

 

Dietrich A. Stephan, Ph.D.

Chief Executive Officer 

 

  

 Exhibit A

 

 

EXHIBIT A

 

Resolutions

 

Exhibit A to Secretary’s Certificate

 

(See Attached)

 

 Exhibit A

 

 

EXHIBIT A

 

Certificate of Incorporation

 

Exhibit B to Secretary’s Certificate

 

(See Attached)

 

 Exhibit A

 

 

EXHIBIT A

 

Bylaws

 

Exhibit C to Secretary’s Certificate

 

(See Attached)

 



 Exhibit A

 

 

EXHIBIT B

 

Form of Officer’s Certificate

 

[See attached]

 

 Exhibit B

 

 

EXHIBIT B

 

NEUBASE THERAPEUTICS, INC.

 

OFFICER’S CERTIFICATE

 

The undersigned Chief Executive Officer of NeuBase Therapeutics, Inc., a
Delaware corporation (the “Company”), hereby represents, warrants and certifies
to the Buyers (as defined below), pursuant to Section 6(iv) of the Purchase
Agreement (as defined below), as follows:

 

1.The representations and warranties of the Company set forth in Section 3 of
the Common Stock Purchase Agreement, dated as of July 12, 2019 (as may be
amended or restated from time to time, the “Purchase Agreement”), by and among
the Company and the investors identified on the Schedule of Buyers attached to
the Purchase Agreement (the “Buyers”), are true and correct in all respects as
of the date when made and as of the date hereof (except for representations and
warranties that speak as of a specific date, which are true and correct as of
such specified date).

 

2.The Company has performed, satisfied and complied in all respects with the
covenants, agreements and conditions required by the Transaction Documents (as
defined in the Purchase Agreement) to be performed, satisfied and complied with
by the Company as of the date hereof.

 

Capitalized terms used but not otherwise defined herein shall have the meaning
set forth in the Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has executed this certificate this _______
day of July, 2019.

 



  By:      

Name:

Dietrich A. Stephan, Ph.D.



    Title: President, Chief Executive Officer and Secretary  



 

 Exhibit B

 

 

EXHIBIT C

 

Schedule of Exceptions

 

[See attached]

 

 Exhibit C

 

 

Schedule OF EXCEPTIONS  

TO

COMMON STOCK PURCHASE AGREEMENT

 

This Schedule of Exceptions, dated as of July 12, 2019 (this “Disclosure
Schedule”), relates to the Common Stock Purchase Agreement, dated as of July 12,
2019 (the “Agreement”), by and among NeuBase Therapeutics, Inc., and each of the
investors listed on the Schedule of Buyers attached to the Agreement. All
capitalized terms used but not otherwise defined in this Disclosure Schedule
have the meanings set forth in the Agreement, unless otherwise indicated.

 

For purposes of this Disclosure Schedule, the “Company” means NeuBase
Therapeutics, Inc. (previously named Ohr Pharmaceutical, Inc.), a Delaware
corporation with shares of common stock registered with the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, after
giving effect to the merger (the “Merger”) of Ohr Acquisition Corp., a Delaware
corporation and a wholly-owned subsidiary of the Company, with and into NeuBase
Therapeutics, Inc., a privately-held Delaware corporation that became a wholly
owned subsidiary of the Company pursuant to such merger (“NeuBase Subsidiary”).
The Company was renamed from “Ohr Pharmaceutical, Inc.” to “NeuBase
Therapeutics, Inc.” in connection with the Merger.

 

This Disclosure Schedule is subject to the following terms and conditions:

 

1.The parties agree that any reference in a particular Section of this
Disclosure Schedule shall be deemed to be an exception to (or, as applicable, a
disclosure for purposes of) the representations and warranties (or covenants, as
applicable) of Company that are contained in the corresponding Section of the
Agreement and any other representations and warranties of such party that is
contained in the Agreement to which the relevance of such item thereto is
reasonably apparent on its face.

 

2.Company has or may have set forth information in this Disclosure Schedule in a
Section hereof that corresponds to the Section of the Agreement to which it
relates. The fact that any item of information is disclosed in this Disclosure
Schedule shall not be construed to mean that such information is required to be
disclosed by the Agreement.

 

3.The mere inclusion of an item by Company in this Disclosure Schedule as an
exception to (or, as applicable, a disclosure for purposes of) a representation
or warranty shall not be deemed an admission that (a) such item represents a
material exception or material fact, event or circumstance or that such item has
had or would reasonably be expected to have, with respect to Company, a Material
Adverse Effect, or (b) such information (or any non-disclosed information of
comparable or greater significance) is required to be disclosed by the terms of
the Agreement or is material to the business, results of operations or financial
condition of Company.

 

4.The introductory language and headings to each Section of this Disclosure
Schedule are inserted for convenience only and shall not affect in any way the
meaning or interpretation of the Agreement.

 



1 

 

 

5.Any summary or description of any law, regulation, contract, agreement, plan,
document or other disclosure item contained in this Disclosure Schedule,
including any term or provision of the Agreement, is for convenience only and
does not purport to be a complete statement of the material terms of such law,
regulation, contract, agreement, plan, document or other disclosure item, and
any such summary or description is qualified in its entirety by the actual
language, terms and provisions of such law, regulation, contract, agreement,
plan, document or other disclosure item.

 

2 

 

 

Part 3(b)

 

Authorization; Enforcement; Validity

 

None.

 

3 

 

 

Part 3(c)

 

Issuance of Common Shares

 

None.

 

4 

 

 

Part 3(d)

 

No Conflicts

 

None.

 

5 

 

 

Part 3(e) 

Consents

 

None.

 

6 

 

 

Part 3(l)

Absence of Certain Changes

 

Part 3(l)(i) 

None. 

Part 3(l)(ii) 

1.Pursuant to the CMU License Agreement, NeuBase Subsidiary issued an aggregate
of 820,000 shares of Common Stock to Carnegie Mellon University, which shares
were exchanged for Company shares of common stock pursuant to the Merger.

 

2.Pursuant to the Merger, NeuBase Subsidiary became a wholly-owned subsidiary of
the Company.

 

7 

 

 

Part 3(n)

Conduct of Business; Regulatory Permits

 

None.

 

8 

 

 

Part 3(p)

Transactions with Affiliates

 

1.Restricted Stock Purchase Agreement, by and between NeuBase Subsidiary and
Dietrich A. Stephan dated as of September 6, 2018, as amended by that certain
Amendment to Restricted Stock Purchase Agreement, dated December 26, 2018.

 

2.Agreement to be Bound, by and between NeuBase Subsidiary and Lipizzaner LLC,
dated as of December 26, 2018, pursuant to which Lipizzaner LLC agreed to be
bound to that certain Restricted Stock Purchase Agreement, by and between
NeuBase Subsidiary and Dietrich Stephan, dated as of September 6, 2018.

 

3.Executive Employment Agreement, by and between NeuBase Subsidiary and Dietrich
Stephan, dated as of December 22, 2018, effective as of August 28, 2018.

 

4.Stock Option Agreement, by and between NeuBase Subsidiary and Dietrich
Stephan, dated December 31, 2018.

 

5.Indemnification Agreement, by and between NeuBase Subsidiary and Dietrich
Stephan, dated as of August 28, 2018.

 

6.Restricted Stock Purchase Agreement, by and between NeuBase Subsidiary and
Shivaji Thadke dated as of September 6, 2018, as amended by that certain
Amendment to Restricted Stock Purchase Agreement, dated December 22, 2018.

 

7.Indemnification Agreement, by and between NeuBase Subsidiary and Shivaji
Thadke, dated as of August 28, 2018.

 

9 

 

 

Part 3(r)

 

Indebtedness and Other Contracts

 

The CMU License Agreement.

 

10 

 

 

Part 3(s)

 

Absence of Litigation

 

1.On March 20, 2019, a putative class action lawsuit was filed in the United
States District Court for District of Delaware asserting similar claims under
Section 14(a) and Section 20(a) and naming as defendants the Company, NeuBase
Subsidiary and Ohr Acquisition Corp., captioned Wheby v. Ohr Pharmaceutical,
Inc., et al., Case No. 1:19-cv-00541-UNA.

 

11 

 

 

Part 3(v)

 

Intellectual Property Rights

 

None.

 

12 

 

 

Part 3(gg)

 

Disclosure Controls

 

The consummation of the Merger may affect the ongoing disclosure controls and
internal control over financial reporting of the Company, primarily as a result
of changes in the human resources of the Company.

 



13 

 

